Case 1:19-cv-00302-MN-JLH Document 128 Filed 07/28/20 Page 1 of 2 PageID #: 2730




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 EVERTZ MICROSYSTEMS LTD.,                            )
                                                      )
               Plaintiff,                             )
                                                      )
        v.                                            )
                                                      )    C.A. No. 19-302-MN-JLH
 LAWO INC., LAWO NORTH AMERICA                        )
 CORP., and LAWO AG,                                  )
                                                      )
               Defendants.                            )

                                    MEMORANDUM ORDER

        Pending before the Court is Plaintiff Evertz Microsystems Ltd.’s (“Evertz”) Unopposed

 Motion for Issuance of a Letter of Request to Non-Party Arkona Technologies GmbH Pursuant to

 the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or

 Commercial Matters (the “Motion”). (D.I. 124.) Having reviewed the Motion and finding the

 proposed Letter of Request (id., Ex. A) reasonable and in compliance with the requirements of the

 Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters, I will

 GRANT Evertz’s Motion.

        IT IS HEREBY ORDERED:

        That Evertz’s Motion is GRANTED, subject to the additional requirements set forth below.

        IT IS FURTHER ORDERED:

        That Evertz confirm that the asserted claims listed in the fourth bullet point under heading

 “1.” on page 10 of the Letter of Request are accurate; that Evertz remove the sentence on page 14

 beginning with the phrase, “This Court will ensure compliance with applicable laws and

 regulations of the General Data Protection Regulation . . . .” or modify that sentence to clarify that

 the responsibility to comply with European data protection laws remains on the parties (e.g., “The
Case 1:19-cv-00302-MN-JLH Document 128 Filed 07/28/20 Page 2 of 2 PageID #: 2731




 parties have assured the Court that they will comply with applicable laws . . .”); and that Evertz

 prepare and submit a revised Letter of Request containing signature lines which reflect Magistrate

 Judge Jennifer L. Hall’s management of motions and discovery matters in this case, as well as an

 authenticated German translation. The Court will sign the revised Letter of Request and the Clerk

 of Court shall authenticate the Court’s signature by affixing the seal of the Court to three copies

 of the signed Letter of Request and return three copies of the signed Letter of Request to counsel

 for delivery to the proper authorities.



                                                      ___________________________________
 Date: July 28, 2020                                  Jennifer L. Hall
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
